UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Francis Quinn, Jr. et al.,                                                    2/20/2020

                                 Plaintiffs,
                                                              1:19-cv-06538 (RA) (SDA)
                     -against-
                                                              ORDER
 Consolidated Edison Company of New York,
 Inc.,

                                 Defendant.



STEWART D. AARON, United States Magistrate Judge:

       The parties are directed to appear via Telephone for a conference in the above-captioned

matter on Monday, February 24, 2020, at 2:30 p.m. The conference is being scheduled, at the

parties’ request as set forth in Defendant’s February 19, 2020 letter. (See ECF No. 39.) The parties

shall call the Court’s conference line at 212-805-0110 once all parties are on the line.

SO ORDERED.

DATED:         New York, New York
               February 20, 2020

                                                 ______________________________
                                                 STEWART D. AARON
                                                 United States Magistrate Judge
